Neil, Chief Justice
(nonconcurring).
I believe tbe case should be reversed and remanded for tbe trial judge to determine tbe amount of compensation under tbe Code Section which provides payment of 60% of tbe difference employee was earning when injured and what be could earn in bis injured condition (period being for 300 weeks). Upon a remand tbe trial judge *676must decide how much money he is able to earn in his present condition. Code, Section 6878 (c).
I do not think the amount of money paid to the employee shortly after his alleged injury is conclusive of the question of how much he was able to earn at the time of the trial in the circuit court because of his partially disabled condition.